                                                     [Docket No. 23]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


RALPH CHAMBERS, et al.,

          Plaintiffs,                  Civil No. 18-11980 (RMB/KMW)

          v.                                   OPINION

PRECISION PIPELINE SOLUTIONS,
LLC,

          Defendant.



APPEARANCES:

WALL & LONDON, LLC
By: Zachary R. Wall, Esq.
34 Tanner Street, Suite 4
Haddonfield, New Jersey 08033
          Counsel for Plaintiffs

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
By: Eric C. Stuart, Esq.
     Michael Nacchio, Esq.
10 Madison Avenue, Suite 400
Morristown, New Jersey 07960
          Counsel for Defendant



BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiffs Ralph Chambers, Jeffrey Edmiston, Jr., and John

Tomes bring this suit against their former employer, Defendant

Precision Pipeline Solutions, LLC (hereafter “PPS”), primarily

asserting that PPS failed to pay them the prevailing wage

required under the New Jersey Prevailing Wage Act, N.J.S.A. §


                                   1
34:11-56.25 et seq. (“NJPWA”).     Plaintiffs further assert that

the alleged failure to pay the correct prevailing wages also

resulted in a failure to pay the correct amount of overtime, in

violation of both the Fair Labor Standards Act, 29 U.S.C. § 201

et seq. (“FLSA”), and the New Jersey Wage and Hour Law, N.J.S.A.

§ 34:11-56a et seq. (“NJWHL”). 1   PPS moves, pursuant to Fed. R.

Civ. P. 12(b)(6), to dismiss the Second Amended Complaint,

asserting that the facts pled do not support a plausible

conclusion that PPS violated the NJPWA, and therefore all three

claims fail.   The Court agrees; therefore PPS’ Motion to Dismiss

will be granted.

I.   FACTS

     The Court has sifted through the many vague and marginally

relevant allegations to ascertain the specific and concrete

facts alleged to support the Plaintiffs’ claims.     The following

recitation of facts is the result of the Court’s efforts in that

regard.

     All three Plaintiffs-- Ralph Chambers, Jeffrey Edmiston,

Jr., and John Tomes--   are pipefitters.    (S.A.C. ¶¶ 7-9)   All

three are alleged to have worked for PPS on the “Rockford

Eclipse Valves Replacement” project “during 2015 and 2016.” (Id.




     1  This Court exercises federal question subject matter
jurisdiction pursuant to 28 U.S.C. § 1331, and supplemental
jurisdiction pursuant to 28 U.S.C. § 1367.


                                   2
at ¶ 25-26)   PPS is alleged to have “entered into a blanket

contract” with “public utility” South Jersey Gas “for service

agreement [sic] in which PPS was to provide supervision, labor,

and equipment” in connection with the Rockford Eclipse Valve

Replacement project.    (Id. at ¶¶ 11, 23)     The project is alleged

to “consist of replacing 8,000 RE Valves over a two-year

period.”   (Id. ¶ 25)   The Rockford Eclipse Valve Replacement

Project is alleged to be “state funded and/or state-

incentivized.”   (Id. ¶ 28)

      Plaintiffs allege that in connection with this work, PPS

paid Plaintiffs “approximately $15.00 per hour to $23.69 per

hour” when “the correct and mandatory prevailing wage rate” was

“approximately $46.00 to 63.53 per hour.”       (S.A.C. ¶¶ 48-49)

II.   MOTION TO DISMISS STANDARD

      To withstand a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”       Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).    “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”    Id. at 663.     “[A]n unadorned, the

defendant-unlawfully-harmed me accusation” does not suffice to


                                   3
survive a motion to dismiss.    Id. at 678.   “[A] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.”   Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)).

     In reviewing a plaintiff’s allegations, a district should

conduct a three-part analysis:

     First, the court must take note of the elements a
     plaintiff must plead to state a claim. Second, the
     court should identify allegations that, because they
     are no more than conclusions, are not entitled to
     the assumption of truth. Third, when there are well-
     pleaded factual allegations, a court should assume
     their veracity and then determine whether they
     plausibly give rise to an entitlement for relief.

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal

citations, quotations, and modifications omitted) (quoting

Iqbal, 556 U.S. at 675, 679).

III. ANALYSIS

  A. New Jersey Prevailing Wage Act Claims

     Plaintiffs assert that the NJPWA applies to the work they

allegedly performed for PPS on the Rockford Eclipse Valve

Replacement project.   PPS disagrees.

     The NJPWA states in relevant part,

     [e]very contract . . . for public work to be done on
     property or premises owned by a public body . . . shall
     contain a provision stating the prevailing wage rate
     which can be paid (as shall be designated by the



                                  4
     commissioner)   to  the   workers  employed   in  the
     performance of the contract and the contract shall
     contain a stipulation that such workers shall be paid
     not less than such prevailing wage rate.

N.J.S.A. § 34:11-56.27. 2   The NJPWA defines both “public work”

and “public body.”   For purposes of Plaintiffs’ claims, “public

work” means:

     construction, reconstruction, demolition, alteration,
     custom fabrication or repair work, or maintenance work,
     including painting and decorating, done under contract
     and paid for in whole or in part out of the funds of a
     public   body,   except   work    performed   under   a
     rehabilitation program. “Public work” shall also mean
     construction, reconstruction, demolition, alteration,
     custom fabrication or repair work, done on any property
     or premises, whether or not the work is paid for from
     public funds, if, at the time of the entering into of
     the contract the property or premises is owned by the
     public body[.]

N.J.S.A. § 34:11-56.26(5).

     “Public body” means:

     the State of New Jersey, any of its political
     subdivisions, any authority created by the Legislature
     of the State of New Jersey and any instrumentality or
     agency of the State of New Jersey or of any of its
     political subdivisions.

N.J.S.A. § 34:11-56.26(4).

     To state a claim under the NJPWA, Plaintiffs must allege

facts supporting a plausible conclusion that, pursuant to PPS’s




     2  N.J.S.A. § 34:11-56.40 creates a civil action for
recovery of “the full amount of such prevailing wage less any
amount actually paid . . . by the employer together with costs
and such reasonable attorney’s fees as may be allowed by the
court.”


                                  5
contract with South Jersey Gas for the Rockford Eclipse Valve

Replacement program, Plaintiffs (1) did “public work” (2) “on

property or premises owned by a public body.”       N.J.S.A. § 34:11-

56.27. 3   The allegations of the Second Amended Complaint fail on

both elements.

     As the statutory definition demonstrates, there are two

types of “public work.”    Both types require that the work be of

a certain nature-- i.e., “construction, reconstruction,

demolition,” etc.    N.J.S.A. § 34:11-56.26(5). 4   If the initial




     3  The NJPWA is clear that the legal inquiry focuses on the
contract and work performed-- not on particular workers, nor
employers, as Plaintiffs’ briefing suggests. Contrast Opposition
Brief, p. 8 (“Plaintiffs are ‘workmen’ and Defendant is a
‘contractor’ within the meaning of NJPWA.”) with N.J.S.A. §
34:11-56.27 (“Every contract . . . for any public work to which
any public body is a party or for public work to be done on
property or premises owned by a public body . . . shall contain
a provision stating the prevailing wage rate which can be paid
(as shall be designated by the commissioner) to the workers
employed in the performance of the contract and the contract
shall contain a stipulation that such workers shall be paid not
less than such prevailing wage rate.”) (emphasis added); see
also, Taveras v. PSC Indus. Outsourcing LP, 2018 WL 3201797 at
*3 (D.N.J. June 28, 2018) (“New Jersey Courts have established
that ‘the [NJPWA] was passed to protect the compensation rates
paid to laborers under a public work contract’ and held that the
NJPWA ‘afforded no protection’ to Plaintiffs not employed on a
public works project.”) (quoting Bankston v. Housing Authority
of City of Newark, 342 N.J. Super. 465, 469 (App. Div. 2001)).

     4  There is a slight difference between the nature of work
required for the two types of public work. The source of
payment type of public work includes “maintenance work,
including painting and decorating,” whereas the location of work
type does not. N.J.S.A. § 34:11-56.26(5). However, this
difference appears to be immaterial to the claims in this suit.


                                  6
nature of work component is established, then that work is

public if it either (a) is “paid for in whole or in part out of

the funds of a public body” (the source of payment type) or (b)

takes place on a “property or premises [] owned by the public

body” (the location of work type).   Id. 5; see also, Taveras v.

PSC Indus. Outsourcing LP, 2018 WL 3201797 at *3 (D.N.J. June

28, 2018) (“Under the NJPWA, ‘public work’ applies to assorted

tasks either ‘done under contract and paid for in whole or in

part out of the funds of a public body’ or ‘done on any property

or premises . . . if, at the time of the entering into of the

contract the property or premises is owned by the public

body.’”) (quoting N.J.S.A. § 34.11-56.26(5)).   Stated another

way, work is “public work” under the NJPWA if it is of a nature

described by the statute and either paid for by public funds, or

performed on public property.   Specific to this case, Plaintiffs

must allege facts supporting a plausible conclusion that they

performed “construction, reconstruction, demolition, alteration,




     5  In this way, the NJPWA appears to contain a partial
redundancy. With respect to the location of work type of
“public work,” the statute requires the payment of a prevailing
wage for all “public work” done on public property, N.J.S.A. §
34:11-56.27, yet one type of “public work” under the definition
of “public work,” includes certain enumerated types of work done
on public property, N.J.S.A. § 34:11-56.26(5). On the other
hand, the source of payment type of “public work” has no
redundancy. Even enumerated work paid for out of public funds,
N.J.S.A. § 34:11-56.26(5), must be performed on a “property or
premises owned by a public body.” N.J.S.A. § 34:11-56.27.

                                 7
custom fabrication or repair work” and that they performed this

work either on public property, or received payment for the work

from public funds. Id.   The allegations of the Second Amended

Complaint fail on all three elements.

     First, the Second Amended Complaint vaguely alleges that in

2015 and 2016, while Plaintiffs were employed by PPS,

“Plaintiffs’ work duties included but were not limited to,

regulator changes, installs, high pressure gas valves [sic]

changes, and pipeline mechanic work.”   (S.A.C. ¶ 27)

Critically, the Second Amended Complaint does not allege what

specific work each Plaintiff performed in connection with the

Rockford Eclipse Valve Replacement program. 6   Thus, there are no

facts from which the Court might plausibly conclude that the

work Plaintiffs performed on that project was of the nature

enumerated by the NJPWA. 7




     6  The Rockford Eclipse Replacement Valve program was not
the only program on which Plaintiffs worked during the relevant
time period. The Second Amended Complaint alleges that
Plaintiffs worked on at least two other programs (S.A.C. ¶ 28),
although it is not clear when or where such unspecified work in
connection with these programs took place. Further, although
Plaintiffs apparently allege that PPS entered into contracts
with South Jersey Gas similar to the contract for the Rockford
Valve Replacement program, the allegations as to these other
programs are considerably more vague than the allegations as to
the Rockford Eclipse Valve Replacement program, which as
discussed herein, suffer from their own deficiencies.

     7  In this way, this case is distinguishable from Cooper v.
Precision Pipeline Services, LLC, which Plaintiffs filed in sur-


                                 8
     Second, Plaintiff’s allegation that the Rockford Eclipse

Valve Replacement program was “state-funded and / or state-

incentivized” (S.A.C. ¶ 28), fails to establish the source of

payment component of “public work.”   The statute is clear; the

work itself must be paid for with public funds: “work . . . paid

for in whole or in part out of the funds of a public body.”

N.J.S.A. § 34:11-56.26(5) (emphasis added).   Plaintiffs have not

pled any facts supporting a plausible conclusion that they were

paid out of public funds for their work on the Rockford Eclipse

Valve Replacement program.   The vague allegation that the entire

program may have been “state-funded” in some unspecified manner

is insufficient to support a plausible inference that public

funds were used to pay Plaintiff’s wages.

     Third, the Second Amended Complaint does not allege where

the work in connection with the Rockford Eclipse Valve

Replacement program took place.   Plaintiffs’ sweeping allegation

that their “job assignments [] included work on public

buildings, facilities, and or land, including but not limited

to” a list of 27 locations, none of which have any apparent

connection to the Rockford Eclipse Valve Replacement program

(S.A.C. ¶ 29), is insufficient to support a plausible conclusion




reply. [Docket Entry 32] In Cooper, the Plaintiff filed a
certification specifically explaining what work he did.


                                  9
that Plaintiffs performed the Rockford Eclipse Valve Replacement

work on property or premises owned by a public body.

     Thus, the Court holds that Plaintiffs have failed to allege

sufficient facts in support of their NJPWA claims.     Accordingly,

PPS’s Motion to Dismiss will be granted.

  B. Failure to Pay Overtime Claims

     Plaintiffs state that their FLSA and NJWHL claims are

premised on the asserted underlying NJPWA violation. (See

Opposition Brief, p. 12)   It necessarily follows, then, that the

FLSA and NJHWL claims fail because the NJPWA claims fail.    PPS’

Motion to Dismiss will be granted as to the FLSA and NJWHL

claims.

  C. Leave to File a Motion to Amend

     This is not a civil rights suit and so controlling

precedent does not necessarily require this Court to

automatically grant Plaintiffs leave to amend their pleading 8,

particularly when the Second Amended Complaint is itself the

product of the parties’ conference with the Court concerning the

sufficiency of Plaintiffs’ factual allegations. 9   Nonetheless,


     8  See generally, Mullin v. Balicki, 875 F.3d 140, 151 (3d
Cir. 2017).

     9  On November 27, 2018, the Court held an in-person
conference with the parties to discuss the allegations of the
Amended Complaint. [See Docket Entry 21] As a result, this
Court ordered Plaintiffs to amend their complaint, which they
did. [See Docket Entry 22]


                                10
the Court is mindful of “the general policy embodied in the

Federal Rules favoring resolution of cases on their merits.”

Mullin, 875 F.3d at 149 (internal citation and quotation

omitted).   Therefore, the Court will grant Plaintiffs leave to

file a Motion to Amend the Second Amended Complaint if

Plaintiffs believe that they are able to, in good faith 10,

correct the pleading deficiencies discussed herein.   However,

Plaintiff is advised that: (1) no further opportunities to amend

will be granted absent good cause shown, or upon the opposing

party’s written consent, see Fed. R. Civ. P. 15(a)(2); (2)

failing to file a Motion to Amend in response to this Opinion

and accompanying Order will result in the dismissal of claims

with prejudice; and (3) if the proposed Third Amended Complaint

does not assert a cause of action raising a federal question, or

if, upon an appropriate motion, the Court determines that the

Third Amended Complaint fails to state a federal claim, the

Court intends to decline to exercise supplemental jurisdiction

over this suit pursuant to 28 U.S.C. § 1367(c)(3).




     10 See Fed. R. Civ. P. 11(b)(3) (“By presenting to the
Court a pleading, written motion, or other paper . . . an
attorney certifies that to the best of the person’s knowledge,
information, and belief, formed after an inquiry reasonable
under the circumstances: . . . the factual contentions have
evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity
for further investigation or discovery.”).


                                11
IV.   CONCLUSION

      For the above-stated reasons, PPS’s Motion to Dismiss will

be granted.    Plaintiffs may, if they so choose, file a Motion to

Amend within 30 days. 11   An appropriate Order accompanies this

Opinion.




Dated: July 29, 2019                   __ s/ Renée Marie Bumb _____
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE




      11   The Motion shall comply with L. Civ. R. 7.1(f).


                                  12
